DETAILED ACTION

Status of Claims
Amendment filed September 12, 2022 is acknowledged.   
Claims 2-4, 9-11, and 13-15 have been cancelled by the applicant.
Claims 1, 5-8, 12, and 16-20 are pending. 
Claims 1 and 8 have been amended.    
Claims 1, 5-8, 12, and 16-20 are examined below.
Claims 1, 5-8, 12, and 16-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 
Regarding the drawings, applicant argues:
Support for the “in the lower edge region, a length of any source/drains arranged on a side of the lower edge region close to the first edge is shorter than a length of any of source/drains arranged on another side of the lower edge region away from the first edge” can be found in at least paragraph [0011] and FIG. 4 of the specification.”

However, cited paragraph 11 states “The AMOLED display panel according to one embodiment of the present invention, a length of the source/drain of each the driving units electrically connected to the anode of each the display units disposed in the lower edge region is longer from a side near the first edge to another side away from the first edge.”   Paragraph 11 does not make use of appropriate prepositions to make the subject matter clear: paragraph 11 may be interpreted to mean either
a) a length of a source/drain … is longer from a side near the first edge [than an length of a source drain away from the first edge], or
b) a length of a source/drain … is longer from a side near the first edge to another side away from the first edge (thus failing defining to what a length of a source/drain may be compared).
Neither of these interpretations support the claimed subject matter, but rather appears to support the opposite of the claimed subject matter: that the length of the source/drain of each of the driving units disposed in the lower edge region is longer from a side near the first edge to another side away from the first edge.  
Further, Figure 4 includes subject matter not included in the original disclosure, and thus encompasses new matter.
As such, the claimed subject matter appears not to be supported by any portion of the originally filed disclosure and constitutes new matter.

Regarding the drawings, applicant argues:
Support for the “in a longitudinal direction, a distance between centers of any two adjacent driving units arranged in the intermediate region is greater than a distance between centers of any two adjacent driving units arranged in the lower edge region” can be found in at least paragraph [0014] and FIG. 4 of the specification.

However, the term “longitudinal” is not used in the specification whatsoever, and is not defined in relation to the layout of the device, so the term is rendered meaningless.  
Further, paragraph 14 merely states “The AMOLED display panel according to one embodiment of the present invention, the driving circuit region further comprises two side edge regions disposed at both sides of the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at each of the two side edge regions.”  Paragraph 14 does not refer to the lower edge region, but rather two side edge regions, and does not discuss any distance between centers of any two adjacent driving units arranged in the lower edge region.    
Further, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Applicant’s amendment relies solely on a figure for which the dimensions are not explicit, and thus are of no value.
As such, the claimed subject matter appears not to be supported by any portion of the originally filed disclosure and constitutes new matter.

Regarding the rejection of claim 1 under 35 U.S.C. § 102, applicant argues:
Kang's FIG. 3 illustrates a circuit diagram of the organic light emitting display, wherein in a longitudinal direction of the organic light emitting display, a distance between centers of any two adjacent driving units (TRI) arranged in the intermediate region (S110) is not greater than a distance between centers of any two adjacent driving units (TR2) arranged in the lower edge region (S120). In contrast to this, Kang's FIG 3 shows that the distance between the centers of any two adjacent driving units (TRl) arranged in the intermediate region (S110) is shorter than the distance between the centers of any two adjacent driving units (TR2) arranged in the lower edge region (S120).

However, at no point in the rejection is S110 referred as the intermediate region.  Applicant is arguing an extraneous point.  Thus, applicant’s argument is not persuasive.

Next, applicant argues: 
Furthermore, Please refer to Kang's FIG 4, in the lower (or upper) edge region (S120) of the organic light emitting display, a length of the source/drain (SE/DE, TRl) arranged on a side of the lower edge region (S120) close to the first edge is not shorter than a length of the source/drain (SE/DE, TR2) arranged on another side of the lower edge region (S120) away from the first edge.
On the contrary, Kang's FIG. 4 shows that in the lower edge region (S120) of the organic light emitting display, the length of the source/drain (SE/DE, TRI) arranged on the side of the lower edge region close to the first edge is greater than the length of the source/drain (SE/DE, TR2) arranged on another side of the lower edge region (S120) away from the first edge.

However, at no point in the rejection is S110 referred as the intermediate region.  Applicant is arguing an extraneous point.  Thus, applicant’s argument is not persuasive.

Next, applicant argues: 
In amended claim 1 of the present application, in a longitudinal direction of the AMOLED display panel, a distance between centers of any two adjacent driving units arranged in the intermediate region is greater than a distance between centers of any two adjacent driving units arranged in the lower edge region. In other words, the driving units in the lower edge region are arranged more densely in the longitudinal direction. This causes in the lower edge region, a length of any of source/drains arranged on a side of the lower edge region close to the first edge is shorter than a length of any of source/drains arranged on another side of the lower edge region away from the first edge.
Therefore, the lower boundary of the driving circuit region is shifted upward, which increases the area where the fan-out wiring can be arranged. There is an extra area for arranging fan-out wiring, and a display panel with a very narrow lower border can be realized (paragraph [0083] of the present application).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Thus, applicant’s arguments are not persuasive.

Drawings
The drawings were received on September 12, 2022.  These drawings are unacceptable.
Figure 4 contains new matter not included in the originally filed disclosure and thus constitutes new matter.  Applicant is required to remove the new matter in reply to this Office Action.

Specification 
The amendment filed September 12, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Applicant is required to remove the new matter in reply to this Office Action.  
Paragraph 51: “In addition, in the lower edge region D22, a length of the source/drain 115’ arranged on a side of the lower edge region D22 close to the first edge M is shorter than a length of the source/drain 115” arranged on another side of the lower edge region D22 away from the first edge M.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1, 5-8, 12, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim reads: 
“wherein in a longitudinal direction, a distance between centers of any two adjacent driving units arranged in the intermediate region is greater than a distance between centers of any two adjacent driving units arranged in the lower edge region.”  

Figure 4 as amended has been amended, but the amendments were not included in the originally filed disclosure and constitute new matter.  Further, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Applicant’s amendment relies solely on a figure for which the dimensions are not explicit, and thus are of no value.

Regarding support from the specification, paragraph 14 at merely states:
“The AMOLED display panel according to one embodiment of the present invention, the driving circuit region further comprises two side edge regions disposed at both sides of the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at each of the two side edge regions.”  

Paragraph 14 does not refer to the lower edge region, but rather two side edge regions, and does not discuss any distance between centers of any two adjacent driving units arranged in the lower edge region.    
As such, the claimed subject matter appears not to be supported by any portion of the originally filed disclosure and constitutes new matter.

Further, the claim reads 
“wherein in the lower edge region, a length of any of source/drains arranged on a side of the lower edge region close to the first edge is shorter than a length of any of source/drains arranged on another side of the lower edge region away from the first edge.”

Figure 4 as amended has been amended, but the amendments were not included in the originally filed disclosure and constitute new matter.  Further, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Applicant’s amendment relies solely on a figure for which the dimensions are not explicit, and thus are of no value.
Regarding support from the specification, paragraph 11 at merely states:
“The AMOLED display panel according to one embodiment of the present invention, a length of the source/drain of each the driving units electrically connected to the anode of each the display units disposed in the lower edge region is longer from a side near the first edge to another side away from the first edge.”   

Paragraph 11 does not make use of appropriate prepositions to make the subject matter clear: paragraph 11 may be interpreted to mean either:
a) a length of a source/drain … is longer from a side near the first edge [than an length of a source drain away from the first edge], or
b) a length of a source/drain … is longer from a side near the first edge to another side away from the first edge (thus failing defining to what a length of a source/drain may be compared).
Neither of these interpretations support the claimed subject matter, but rather appear to support the opposite of the claimed subject matter: that the length of the source/drain of each of the driving units disposed in the lower edge region is longer from a side near the first edge to another side away from the first edge.  As such, the amendment is not supported by the original disclosure and thus constitutes new matter.

Claim 5 depends on claim 1, and thus inherits all rejections therein.

Claim 6 depends on claim 1, and thus inherits all rejections therein.

Claim 7 depends on claim 1, and thus inherits all rejections therein.

Regarding claim 8, the claim reads: 
“wherein in a longitudinal direction, a distance between centers of any two adjacent driving units arranged in the intermediate region is greater than a distance between centers of any two adjacent driving units arranged in the lower edge region.”  

Figure 4 as amended has been amended, but the amendments were not included in the originally filed disclosure and constitute new matter.  Further, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Applicant’s amendment relies solely on a figure for which the dimensions are not explicit, and thus are of no value.

Regarding support from the specification, paragraph 14 at merely states:
“The AMOLED display panel according to one embodiment of the present invention, the driving circuit region further comprises two side edge regions disposed at both sides of the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at each of the two side edge regions.”  

Paragraph 14 does not refer to the lower edge region, but rather two side edge regions, and does not discuss any distance between centers of any two adjacent driving units arranged in the lower edge region.    
As such, the claimed subject matter appears not to be supported by any portion of the originally filed disclosure and constitutes new matter.

Further, the claim reads:
“wherein in the lower edge region, a length of any of source/drains arranged on a side of the lower edge region close to the first edge is shorter than a length of any of source/drains arranged on another side of the lower edge region away from the first edge.”

Figure 4 as amended has been amended, but the amendments were not included in the originally filed disclosure and constitute new matter.  Further, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  Applicant’s amendment relies solely on a figure for which the dimensions are not explicit, and thus are of no value.
Regarding support from the specification, paragraph 11 at merely states:
“The AMOLED display panel according to one embodiment of the present invention, a length of the source/drain of each the driving units electrically connected to the anode of each the display units disposed in the lower edge region is longer from a side near the first edge to another side away from the first edge.”   

Paragraph 11 does not make use of appropriate prepositions to make the subject matter clear: paragraph 11 may be interpreted to mean either:
a) a length of a source/drain … is longer from a side near the first edge [than an length of a source drain away from the first edge], or
b) a length of a source/drain … is longer from a side near the first edge to another side away from the first edge (thus failing defining to what a length of a source/drain may be compared).
Neither of these interpretations support the claimed subject matter, but rather appear to support the opposite of the claimed subject matter: that the length of the source/drain of each of the driving units disposed in the lower edge region is longer from a side near the first edge to another side away from the first edge.  As such, the amendment is not supported by the original disclosure and thus constitutes new matter.

Claim 12 depends on claim 8, and thus inherits all rejections therein.

Claim 16 depends on claim 8, and thus inherits all rejections therein.

Claim 17 depends on claim 8, and thus inherits all rejections therein.

Claim 18 depends on claim 8, and thus inherits all rejections therein.

Claim 19 depends on claim 8, and thus inherits all rejections therein.

Claim 20 depends on claim 8, and thus inherits all rejections therein.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. of record (US Pub. No. 2016/0218162; hereinafter “Kang”).

Regarding claim 1, Kang teaches an active-matrix organic light-emitting diode (AMOLED) display panel, comprising: 
a driving circuit region (Figure 5: wherever S120) having an intermediate region, a lower edge region, and an upper edge region, wherein the lower edge region and the upper edge region are respectively located on a lower side and an upper side of the intermediate region; 

    PNG
    media_image1.png
    712
    737
    media_image1.png
    Greyscale

a fan-out region (Figure 5, S110) extending from the lower edge region to a side away from the intermediate region; and 
a display light-emitting region (Figure 5: 100) disposed on the driving circuit region and the fan-out region; and
a bending region (S110) located on a side of the fan-out region away from the driving circuit region;


    PNG
    media_image2.png
    729
    643
    media_image2.png
    Greyscale

wherein the driving circuit region comprises driving units (TR1, TR2), the display light- emitting region comprises display units (10 and 20), each of the driving units is electrically connected to one of the display units, (Figure 7); 
wherein in a longitudinal direction, a distance between centers of any two adjacent driving units arranged in the intermediate region is greater than a distance between centers of any two adjacent driving units arranged in the lower edge region;

    PNG
    media_image3.png
    712
    737
    media_image3.png
    Greyscale

wherein each of the driving units comprises a driving thin film transistor for driving the display units to emit light (TR1, TR2), and the driving thin film transistor comprises a source/drain (AC and DE) and a planar layer (IL3) disposed on the source/drain;
wherein each of the display units comprises an anode (E1) disposed on the planar layer and a pixel defining layer disposed on the anode (the bank between adjacent 10 and 20; Figure 7), and the pixel defining layer is provided with an opening (area in which 10 and 20 exist);  
wherein 18the source/drain is electrically connected to the anode (DE); 
wherein the lower edge region comprises a first edge defined at a side of the lower edge region close to the intermediate region (“First edge” is line between lower edge region and intermediate region); and
wherein in the lower edge region, a length of any of source/drains arranged on a side of the lower edge region close to the first edge is shorter than a length of any source/drains arranged on another side of the lower edge region away from the first edge (see below).

    PNG
    media_image4.png
    712
    737
    media_image4.png
    Greyscale



Regarding claim 8, Kang teaches an active-matrix organic light-emitting diode (AMOLED) display panel, comprising: 
a driving circuit region (Figure 5: S120) having an intermediate region and a lower edge region, wherein the lower edge region is located on a lower side of the intermediate region; 

    PNG
    media_image1.png
    712
    737
    media_image1.png
    Greyscale

Or

    PNG
    media_image5.png
    712
    737
    media_image5.png
    Greyscale


a fan-out region (S110) extending from the lower edge region to a side away from the intermediate region; 
a display light-emitting region (100) disposed on the driving circuit region and the fan-out region; and
a bending region located on a side of the fan-out region away from the driving circuit region (S110);
wherein the driving circuit region comprises driving units (TR1, TR2), the display light-emitting region comprises display units (10 and 20), each of the driving units is electrically connected to one of the display units (Figure 7);
wherein in a longitudinal direction, a distance between centers of any two adjacent driving units arranged in the intermediate region is greater than a distance between centers of any two adjacent driving units arranged in the lower edge region;

    PNG
    media_image3.png
    712
    737
    media_image3.png
    Greyscale


wherein each of the driving units comprises a driving thin film transistor (TR1, TR2) for driving the display units emitting, and the driving thin film transistor comprises a source/drain (DE) and a planar layer (IL3) disposed on the source/drain; 
wherein each of the display units comprises an anode (E1) disposed on the planar layer and a pixel defining layer (bank between 10 and 20) disposed on the anode, and the pixel defining layer is provided with an opening (space in which 10 and 20 exist);
wherein the source/drain is electrically connected to the anode (DE); 
wherein the lower edge region comprises a first edge defined at a side of the lower edge region close to the intermediate region (Figure 5 above; line between lower edge region and intermediate region); and 
wherein in the lower edge region, a length of any of source/drains arranged on a side of the lower edge region close to the first edge is shorter than a length of any of source/drains arranged on another side of the lower edge region away from the first edge (see below). 

    PNG
    media_image4.png
    712
    737
    media_image4.png
    Greyscale


Regarding claim 12, Kang teaches the display light-emitting region comprises a first display light-emitting region corresponding to 20the lower edge region (S121) and a third display light-emitting region corresponding to the fan-out region (S110), and at least a portion of the driving units is electrically connected to the display units disposed in the third display light-emitting region (Figure 5).  

Regarding claim 18, Kang teaches the fan-out region comprises a first portion covered by the display light-emitting region and a second portion disposed outside the display light-emitting region (Figure 5, reproduced below).  

    PNG
    media_image6.png
    665
    592
    media_image6.png
    Greyscale

Regarding claim 20, Kang discloses an upper edge region located on an upper side of the intermediate region (see Figure 5 below), and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at the upper edge region.

    PNG
    media_image5.png
    712
    737
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.

Regarding claim 7, Kang discloses the claimed invention except for two side edge regions disposed at both sides of the intermediate region. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple bending regions, and thus the two side regions as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 19, Kang discloses the claimed invention except for two side edge regions disposed at both sides of the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at the two side edge regions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple bending regions, and thus the two side regions as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1 and 8, respectively, and further in view of Choi et al. of record (US Pub. No. 2017/0162637; hereinafter “Choi”).

Regarding claim 5, Kang teaches the driving thin film transistor comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, and the planar layer disposed on the source/drain (IL3); and 
the source/drain of the driving thin film transistor is electrically connected to the through a via hole (Figure 7).

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate.

However, Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding claim 6, Kang teaches the driving thin film transistor comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, the planar layer (IL3) disposed on the source/drain;
the source/drain of the driving thin film transistor is electrically connected to the anode of a corresponding display unit (Figure 7); and 

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate. 
(c) a source/drain trace disposed on the planar layer;
(d) the source/drain of the driving thin film transistor is electrically connected to the anode of the corresponding display unit through the source/drain trace

Regarding (a) and (b), Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding (c) and (d), Choi teaches an additional source/drain trace (ML) to accommodate for the additional DLj, DLj+1, and DLj+2 data lines, such that more lines may be included in a smaller space while still accommodating openings in the display (paragraphs 89-91).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the stacked data lines of Choi in the device of Kang in order to make a more robust device capable of accommodating different desired limitations to the shape of the device without compromising function. 

Regarding claim 16, Kang teaches each of the driving thin film transistors comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, and the planar layer disposed on the source/drain (IL3); and 
the source/drain of the driving thin film transistor is electrically connected to the anode through a via hole (Figure 7).

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate.

However, Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding claim 17, Kang teaches each of the driving thin film transistors comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, the planar layer (IL3) disposed on the source/drain;
the source/drain of the driving thin film transistor is electrically connected to the anode of the display unit (Figure 7); and 
a length of the source/drain (DE) of another one of the driving units electrically connected to the anode of another one of the display units disposed in the lower edge region and away from the first edge is longer than a length of the source/drain of the one of the driving units near the first edge (Figure 7).  

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate. 
(c) a source/drain trace is disposed on the planar layer;
(d) the source/drain of the driving thin film transistor is electrically connected to the anode of the corresponding to the [sic] display unit through the source/drain trace
(e) a length of the source/drain trace of another one of the driving units electrically connected to the anode of another one of the display units disposed in the lower edge region and away from the first edge is longer than a length of the source/drain trace of the one of the driving units near the first edge.  

Regarding (a) and (b), Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding (c), (d), and (e), Choi teaches an additional source/drain trace (ML) to accommodate for the additional DLj, DLj+1, and DLj+2 data lines, such that more lines may be included in a smaller space while still accommodating openings in the display (paragraphs 89-91).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the stacked data lines of Choi in the device of Kang in order to make a more robust device capable of accommodating different desired limitations to the shape of the device without compromising function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817